



Exhibit 10.5
FIRST AMENDMENT TO PLAYA HOTELS & RESORTS N.V. 2017 OMNIBUS INCENTIVE PLAN


WHEREAS, Playa Hotels & Resorts N.V. (the “Company”) maintains the Playa Hotels
& Resorts N.V. 2017 Omnibus Incentive Plan (the “Plan”);


WHEREAS, pursuant to Section 5.2 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan at any time; provided that, amendments
to the Plan must be approved by the Company’s shareholders if and to the extent
required by applicable laws;


WHEREAS, the Board desires to provide the Company with greater flexibility to
determine the Fair Market Value of the Shares for purposes of determining
taxable income and the amount of the related tax withholding obligation in
connection with the vesting of Awards;


WHEREAS, the Board desires to amend the Plan to effectuate the foregoing change,
as set forth in this first amendment to the Plan (this “First Amendment”);


WHEREAS, pursuant to Section 5.2 of the Plan, shareholder approval is not
required in order to adopt the First Amendment; and


WHEREAS, capitalized terms used in this First Amendment but not defined herein
shall have the meaning given to them in the Plan.


NOW, THEREFORE, the Board hereby amends the Plan, effective as of February 21,
2019, as follows:


1.
The last paragraph of Section 2.20 of the Plan is hereby deleted and replaced in
its entirety with the following:



Notwithstanding this Section 2.20 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, the Fair Market Value will be determined by the Company using
any reasonable method; provided, further, that the Company shall determine the
Fair Market Value of Shares due in connection with sales, by or on behalf of a
Grantee, of such Shares subject to an Award to pay the Option Price, SAR Price,
and/or any tax withholding obligation on the same date on which such Shares may
first be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights, as
described in Section 12.3, and sell-to-cover transactions) in any manner
consistent with applicable provisions of the Code, including but not limited to
using the sale price of such Shares on such date (or if sales of such Shares are
effectuated at more than one sale price, the weighted average sale price of such
Shares on such date) as the Fair Market Value of such Shares, so long as such
Grantee has provided the Company, or its designee or agent, with advance written
notice of such sale.


2.
The last two sentences of Section 18.3 of the Plan are hereby deleted in their
entirety.



Except as specifically provided in and modified by this First Amendment, the
Plan is in all other respects hereby ratified and confirmed and references to
the Plan shall be deemed to refer to the Plan as modified by this First
Amendment, effective as of February 21, 2019.


 
PLAYA HOTELS & RESORTS N.V.
 
 
By:
/s/ Bruce D. Wardinski
 
 
 
Name: Bruce D. Wardinski
 
 
 
Title: Chairman & CEO
 






